For the reasons stated in a concurring opinion, which I filed in Freeholders v. Jersey City, Hoboken and Paterson StreetRailway Co., 85 N.J.L. 179, I do not think the case of Dean
v. Paterson, 67 Id. 199, to be here controlling; and for the reason also pointed out in that concurring opinion as the true ground (in my judgment) for the decision of the court inFreeholders v. Jersey City, Hoboken and Paterson StreetRailway Co., supra, I do not think that case forms a proper basis for the application of the doctrine of stare decisis to the present case.
I, therefore, feel at liberty to favor the adoption by this court of the views now almost universally adopted by the courts of other states upon the subject here involved, which views seem to me, not only logical, but eminently fair and proper of application. It is for this reason that my vote is to reverse in the present case.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, JJ. 9.
For reversal — WHITE, J. 1. *Page 346